   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 1 of 9 PageID #: 63




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAMES E. KING, JR.,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-cv-01501-AGF
                                                    )
KURTIS R. WINEGARDNER, et al.,                      )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff James E. King, Jr. for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 3).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial

partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed

below, the Court will direct plaintiff to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 2 of 9 PageID #: 64




payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement as required by 28 U.S.C. §

1915(a)(2). Nevertheless, having reviewed the information contained in the motion, the Court will

require plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481,

484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his

prison account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).



                                                  2
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 3 of 9 PageID #: 65




        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

        Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center (MECC) in Pacific, Missouri. He brings this action pursuant to 42 U.S.C. §

1983, naming Correctional Officers Kurtis R. Winegardner, Timothy M. Brady, Unknown Clark,

and S. Jones as defendants. (Docket No. 1 at 2-4). They are sued in both their individual and

official capacities.

        In his “Statement of Claim,” plaintiff asserts that on June 16, 2020, he was sleeping in a

chair in his cell, with the lights off but his television on. (Docket No. 1 at 4). Plaintiff was awoken

by “multiple officers asking [him] to step out of the cell.” He got up and opened the cell door,

complying with all directives. However, when he stepped from the doorway of the cell, plaintiff

alleges that he was thrown “up against the wall and was rough housed and handcuffed by” Officer



                                                  3
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 4 of 9 PageID #: 66




Jones and Officer Winegardner. Once plaintiff was handcuffed, he states that Officer Brady

ordered that he be placed into “a double shoulder lock.” According to plaintiff, this entailed his

wrists and arms being “bent far beyond [the] normal range of motion,” his wrists bent “almost to

[the] breaking point,” and arms “bent up” until they were “completely level with [his] shoulder

blades.” This caused plaintiff excruciating pain, and gave him the feeling that his “arms, wrist, and

shoulder was going to break or become dislocated.”

       Following this, plaintiff was escorted to the top of the steps by Officer Clark and Officer

Winegardner. (Docket No. 1 at 4-5). According to plaintiff, both Officer Clark and Officer

Winegardner were each bending an arm and a wrist. (Docket No. 1 at 5). At some point during this

“forceful escort,” plaintiff’s shorts fell down to his ankles, and Officer Clark had to pull them back

up. When plaintiff reached the lobby, he states that he tried to sit down in the “barber chair,” but

“the officers applied major pressure which made [his] legs give out and brought [him] to the ground

from the shoulder lock technique.” Plaintiff then asked the officers whether “this level of force is

necessary?” He states that neither officer provided a response.

       Next, plaintiff states that he was escorted to the administrative building which connects to

the segregation unit. On the front walk, he “lost a shower shoe from the aggressive escort.” When

he tried to put his shoe back on, he alleges that he was “assaulted” by Officer Clark and Officer

Winegardner who bent plaintiff’s arms and wrists and threw him on the ground. While this was

happening, plaintiff “was yelling and screaming” that he was being hurt. Once plaintiff was back

on his feet, he was forced “to bend over frontwards at the waist,” with his arms and wrists “bent

to a nonconventional range of motion,” making it difficult for him to walk normally.

       As a result of this incident, plaintiff states he suffered numerous cuts, scrapes, and

scratches, as well as a sprained left wrist. (Docket No. 1 at 6-7). Plaintiff seeks $250,000 in



                                                  4
      Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 5 of 9 PageID #: 67




damages, and requests that the officers involved be retrained on the use of force. (Docket No. 1 at

9).

                                               Discussion

         Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983, naming four correctional officers as defendants. Having reviewed the complaint pursuant to

28 U.S.C. § 1915, the Court has determined that it is subject to dismissal. However, plaintiff will

be given an opportunity to file an amended complaint.

      A. Deficiencies in Complaint

         Plaintiff’s complaint is deficient in that it fails to state a claim against defendants in either

their official or individual capacities. With regard to the official capacity claims, plaintiff has failed

to present any allegations against the State of Missouri, which is defendants’ employer. See

Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (stating that a “suit against

a public employee in his or her official capacity is merely a suit against the public employer”).

With regard to the individual capacity claims, plaintiff refers to the defendants generally, as a

group, rather than alleging what each specific defendant did to him. In a 42 U.S.C. § 1983 case,

individuals “are personally liable only for their own misconduct.” S.M. v. Krigbaum, 808 F.3d 335,

340 (8th Cir. 2015). As such, § 1983 liability “requires a causal link to, and direct responsibility

for, the deprivation of rights.” Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006). While

plaintiff is relatively clear about what happened overall, he is vague as to the role of each of the

named defendants. For these reasons, the complaint is subject to dismissal. However, plaintiff will

be directed to file an amended complaint according to the instructions set forth below.




                                                    5
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 6 of 9 PageID #: 68




    B. Amendment Instructions

        Plaintiff should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. In the “Caption” section of the Court-

provided form, plaintiff should clearly name each and every party he is intending to sue. See Fed.

R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough

room in the caption, plaintiff may add additional sheets of paper. However, all the defendants must

be clearly listed. Plaintiff should fill out the complaint form in its entirety.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). He should present only factual allegations,

and avoid making legal arguments.

        The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

        In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.




                                                   6
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 7 of 9 PageID #: 69




         Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

         If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).

         If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

         Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).



                                                   7
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 8 of 9 PageID #: 70




       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

   C. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 2). In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). Rather, a district court may appoint counsel in a civil case if the

court is “convinced that an indigent plaintiff has stated a non-frivolous claim…and where the

nature of the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to

appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the pro se litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty.

Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

complex. Finally, the Court has directed plaintiff to file an amended complaint. The Court will

entertain future motions for appointment of counsel as the case progresses, if appropriate.

       Accordingly,




                                                   8
   Case: 4:20-cv-01501-AGF Doc. #: 6 Filed: 02/12/21 Page: 9 of 9 PageID #: 71




       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $1.00

within thirty (30) days of the date of this order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED at this time.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order, according to the instructions set

forth above.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on a

Court-provided form within thirty (30) days of the date of this order, this action will be dismissed

without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of plaintiff’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

       Dated this 12th day of February, 2021.

                                                      _______________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
